DETAILED ACTION

Response to Arguments

Applicant's arguments filed 5/4/2022 have been fully considered.

Regarding Applicant’s argument that the claim amendments are supported by the specification, Examiner respectfully disagrees. The amended claims have been rejected under 35 U.S.C. 112(a) for lack of written description support; please see below for details.

Regarding Applicant’s argument that the amended claims are not directed to an abstract idea, the 35 U.S.C. 101 rejection has been withdrawn in view of Applicant’s arguments and amendments.

The 35 U.S.C. 112(b) rejection of claim 18 has been withdrawn in view of the claim amendments. Claims 19-23 have been newly rejected under 35 U.S.C. 112(b), necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite new matter:

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP 2163(A)(I).
The MPEP provides guidance for determining written description support of
claims. MPEP 2163(II). In particular, the MPEP states “[c]laim construction is an
essential part of the examination process. Each claim must be separately analyzed and
given its broadest reasonable interpretation in light of and consistent with the written
description.” 
The MPEP further states "The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure."
In claim 1, Applicant has broadened “GNSS receiver” to “receiver”, and “GNSS signal” to “signal including navigational data”. The receiver is recited as comprising an antenna. Antennas are generally understood as receiving or transmitting radio frequency waves. The broadest reasonable interpretation of the receiver is therefore any receiver receiving radio frequency waves via an antenna. Such receivers are found in AM/FM radios, televisions, cell phones, BlueTooth devices, etc. The broadest reasonable interpretation of “signal including navigational data” is any radio frequency signal carrying data that could be used for navigational purposes, such as a map, location information of the signal source, time information, etc.
The specification as originally filed does not provide support for the breadth of the new terms “receiver” and “signal including navigational data”. The specification does not contemplate any type of receiver other than a GNSS receiver, or any type of signal other than a GNSS signal. While Applicant has pointed to portions of the specification that use the terms “receiver”, “signals”, and “navigational data”, these terms are used only in the context of GNSS signals. The specification sometimes uses the terms “GNSS receiver” and “GNSS signal”, and at other times uses the shorter “receiver” and “signal”, but it is clear throughout that the latter refer to the former. The specification uses the term “navigational data” only once, and only in reference to GNSS signals: “GNSS signals 145 also include navigational data, which may include data on the satellite health status, ephemeris (i.e., satellite position and velocity), clock bias parameters, and an almanac giving data on all satellites in the GNSS constellation” (page 6 lines 8-14).
Examiner therefore respectfully disagrees that the specification provides written description support for the claim amendments. 

New claim 19 recites the same language as claim 1 and is rejected for lack of written description for the same reasons discussed above with respect to claim 1.

The remaining claims are dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim is directed to a receiver comprising a processor. However lines 3-4 recite “determine an instantaneous power value (Pins) of a signal received at an antenna of the receiver” (emphasis added). It is unclear whether or not Applicant intends the structure of the claimed receiver to include the antenna. Examiner would recommend positively reciting the antenna as an element of the receiver.

The remaining claims are dependent. 

Allowable Subject Matter

Claims 1-23 would be allowable if the rejections under 35 U.S.C. 112(a) and (b) are overcome. Please see the previous office action for a statement of reasons for the indication of allowable subject matter.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648